Citation Nr: 1034139	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  99-01 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of each hip, to include as secondary to service-connected 
disability.

2.  Entitlement to an increased rating for lumbar strain, 
currently evaluated 40 percent.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1973 
and from January 1975 to September 1981.  He also had active duty 
from September 1981 to April 1985, but that period of time has 
been determined by an administrative decision dated in August 
1985 not to be eligible for VA benefits.

This appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO) which declined to reopen the claims of 
service connection for hypertension and bilateral hearing loss, 
denied service connection for degenerative joint disease of the 
hips, and denied a rating in excess of 20 percent for chronic 
lumbar strain.

In an April 2001 decision, the Board reopened the claim for 
service connection for bilateral hearing loss, and remanded to 
the RO for further development the issues of service connection 
for bilateral hearing loss (on the merits) and degenerative joint 
disease of the left and right hips, whether new and material 
evidence had been received to reopen the claim for service 
connection for hypertension, and an increased rating for chronic 
lumbar strain.

In an April 2003 decision, the Board denied all the above issues.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a June 2004 
order, the Court vacated the Board's April 2003 decision as to 
the issues of service connection for bilateral hearing loss, 
service connection for degenerative joint disease of the hips, 
and an increased rating for lumbar strain.  The matter was 
remanded to the Board for further action in accordance with the 
Court's mandate.

In September 2004, the Board remanded the case to the RO for 
additional development.  While the case was in remand status, the 
RO granted a 40 percent disability evaluation for the Veteran's 
lumbar strain and denied a claim for compensation under 
38 U.S.C.A. § 1151.  The Veteran disagreed with the denial and 
subsequently properly perfected his appeal of the § 1151 issue.

In May 2006, the Board issued a decision that denied service 
connection for hearing loss and for degenerative joint disease of 
both hips, denied a rating greater than 40 percent for lumbar 
strain, and denied compensation under § 1151.  The Veteran 
appealed this decision to the Court.  In February 2008, the Court 
issued a Memorandum Decision that vacated the Board's decision to 
the extent that it denied service connection for degenerative 
joint disease of both hips and denied an increased rating for 
lumbar strain; the Court remanded the case as to those issues for 
further development.  The Court observed that the Veteran had not 
appealed the Board's May 2006 determination concerning the 
hearing loss and § 1151 issues.  As such, the Board's decision as 
to those two issues is final.  

While the Veteran's appeal of the Board's May 2006 decision was 
pending at the Court, the RO issued a rating decision in March 
2007 that denied entitlement to a TDIU.  The Veteran perfected an 
appeal of that issue.  

The Board remanded this matter for additional development in July 
2008, to include performing additional VA examinations.  The 
issues before the Board are those listed on the title page of 
this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

With regard to the claim of service connection for a bilateral 
hip disorder, to include as secondary to the Veteran's service-
connected lumbar strain, the Board notes that in a July 2002 VA 
examination report, the examiner opined that the etiology of the 
degenerative process which had developed independently in the hip 
joints was a result of the Veteran's maturity.  

In the September 2004 remand, the Board observed that the June 
2004 joint motion for remand, prepared as a result of the appeal 
of the April 2003 Board decision, indicated that the Veteran had 
contended that his degenerative disease of the hips was related 
to or was a component of service-connected low back disability.  
It was pointed out that in the April 2003 decision, the Board did 
not address the Court's decision in Allen v. Brown, 7 Vet. App. 
439, 448 (1995) in its deliberation with respect to the claim of 
service connection for hip disability.  It noted that Allen held 
that when aggravation of a Veteran's nonservice-connected 
condition was proximately due to or the result of a service-
connected disorder, the veteran was to be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  As such, 
the Board remanded this matter for an additional VA examination 
for consideration of the question of whether the service-
connected lumbosacral spine disorder aggravated the Veteran's 
hips pursuant to Allen.  The examiner was asked to express an 
opinion as to whether it was as likely as not that the 
degenerative arthritis of the hips was caused or was aggravated 
by the service-connected low back disorder.  If aggravation was 
found, the examiner was to offer an assessment of the extent of 
additional disability resulting from the aggravation.

Pursuant to the Board remand, the Veteran was afforded an 
additional VA examination in June 2005.  Following examination of 
the Veteran, the examiner indicated that it was his opinion that 
the arthritis in the Veteran's hips was less likely related to 
the chronic lumbar strain.  He noted that the arthritis the 
Veteran had in his hips was probably just due to the fact that he 
was a middle-aged man.  

In May 2006, the Board denied service connection for degenerative 
joint disease of the hips, to include on a secondary basis.  As 
noted above, the Veteran appealed the Board's decision.  

In a February 2008 decision, the Court stated that the June 2005 
VA orthopedic compensation examination did not substantially 
comply with the Board's September 2004 remand instructions, in 
that the examiner did not address the question of whether the 
Veteran's hip disorders were aggravated by his service-connected 
lumbar strain.  

Following the February 2008 Court decision, the Veteran, in 
support of his claim, submitted treatment records from his 
private physician, W. Rutledge, M.D.  In a January 2008 treatment 
record, it was indicated that the Veteran had progressively 
worsening lumbosacral pain and degenerative joint disease of the 
hips certainly aggravated by lumbosacral pathology.  

In a May 2008 letter, Dr. Rutledge indicated that he had followed 
the Veteran for two years for several medical problems.  He noted 
that the Veteran had significant degenerative joint disease of 
the hips.  He stated that it was his opinion that the Veteran's 
lumbosacral disease had progressed over time and was an 
aggravating factor for the progressively worsening degenerative 
joint disease of the hips.  He indicated that he would consider 
the Veteran's chronic lumbar pain and his bilateral degenerative 
joint disease of the hips service-connected conditions.  

As result of the Court's February 2008 decision, the Board again 
remanded the matter for additional development in July 2008.  The 
Board noted the Court's findings that that the June 2005 VA 
orthopedic compensation examination did not substantially comply 
with the Board's September 2004 remand instructions, in that the 
examiner did not address the question of whether the Veteran's 
hip disorders were aggravated by his service-connected lumbar 
strain.  The Board requested that the Veteran be afforded an 
additional VA examination, with examiner providing an opinion as 
to whether it was at least as likely as not (i.e., 50 percent 
probability or greater) that the degenerative arthritis of the 
hips was caused by or was aggravated by the service connected low 
back disorder.  If aggravation was found, the examiner was to 
offer an assessment of the extent of additional disability 
resulting from the aggravation.  The opinion was to be supported 
by appropriate rationale.  

In conjunction with the Board remand, the Veteran was afforded a 
VA examination in February 2009.  Following examination, the 
examiner rendered a diagnosis of mild osteoarthritis of both 
hips.  He stated that the disease up to 2005 was described as 
mild and that it was his medical opinion that the osteoarthritis 
in the hips was not caused by or aggravated by the service-
connected low back disorder (lumbosacral strain).  He considered 
these to be two separate entities.  

While the Board notes that the examiner provided the requested 
opinion, he did not provide any rationale for his opinion that 
these were two separate entities.  Moreover, the examiner did not 
address the statements from Dr. Rutledge as to his belief that 
the Veteran's bilateral hip disorder was aggravated by his 
service-connected lumbar spine disorder.  Rationale, as was 
required in the remand, was to be set forth to support any stated 
opinion. 

With regard to the issue of an increased disability evaluation 
for the Veteran's service-connected lumbar strain, the Board 
notes that in conjunction with the July 2008 Board remand, the 
Veteran was afforded a VA examination in February 2009 to 
determine the severity of his service-connected lumbar strain.  
While the examiner addressed the limitations of motion, there 
were no X-rays taken to determine the absence or presence of 
degenerative disc disease.  The examiner specifically indicated 
that X-rays of the lumbar spine were not going to be repeated at 
this time in favor of looking at the hips primarily.  
Furthermore, while the examiner noted the presence of radicular 
pain down either leg, and reported cursory findings with regard 
to knee jerks, ankle jerks, and motor weakness, he did not 
indicate what, if any, neurological impact arose from the 
Veteran's service-connected low back disorder.  In accordance 
with the rating codes governing service-connected low back 
disorders, neurological impairment is to be evaluated separately 
under the appropriate diagnostic codes.  

Finally, as it relates to the Veteran's claim for a TDIU, the 
Board observes that action on the above two issues might well 
affect a determination on the TDIU issue.  Accordingly, the TDIU 
issue is "inextricably intertwined" with the other issues, and 
final appellate consideration of that issue must be deferred, 
pending the additional development regarding the other issues 
requested in this remand.  Moreover, while the Board observes 
that the February 2009 VA examiner provided an opinion as to 
employability in an April 2010 addendum report, the Board notes 
that the examiner while indicating that the Veteran could not 
maintain physical employment because of his service-connected 
chronic lumbar strain stated that he would be able to maintain 
some form of sedentary work were it available to him so as to not 
exacerbate his chronic lumbar strain.  The examiner did not 
address what types of sedentary employment would be available to 
the Veteran given his work history and educational background.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current bilateral hip 
disorder and to determine the severity of 
his service-connected lumbar strain.  All 
indicated tests and studies, to include x-
rays, are to be performed and all findings 
are to be reported in detail.  The examiner 
is also to set forth in detail all current 
complaints of the Veteran.  The claims 
folder must be made available to the 
examiner for review.  

As it relates to the Veteran's bilateral 
hip disorder, the examiner is requested to 
indicate whether it is at least as likely 
as not (50 percent probability or greater) 
that the Veteran's degenerative arthritis 
of the hips was caused by or is aggravated 
by the service-connected low back disorder.  
In rendering the opinion that examiner 
should comment on the January/May 2008 
statements from Dr. Rutledge.  The examiner 
is also requested to provide detailed 
rationale in support of his/her opinion.

As it relates to the Veteran's claim for an 
increased disability evaluation for his 
service-connected lumbar strain, the 
examiner should report the Veteran's ranges 
of thoracolumbar spine motion in degrees 
and note the presence or absence of 
ankylosis of the spine.  The examiner 
should also note the presence or absence of 
degenerative disc disease.

The examiner should determine whether the 
lumbar spine disability is manifested by 
weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in terms 
of the additional degree of range of motion 
loss due to any pain, weakened movement, 
excess fatigability, incoordination, or 
flare-ups.

The examiner should report whether 
intervertebral disc disease, if present, 
has required periods of doctor prescribed 
bed rest in the last 12 months and, if so, 
the frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of being 
slight, moderate, moderately severe, 
severe, or complete.  If there is no nerve 
involvement, the examiner should so state.

As to the claim of a total disability 
evaluation, the examiner should indicate 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's service-
connected disabilities, preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50- 50 
probability).  Age is not to be considered 
a factor in rendering this opinion. The 
examiner(s) should provide a rationale for 
the opinion(s) rendered and discuss the 
Veteran's education and prior employment 
history when rendering his/her opinion.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, consider the Veteran's 
claims for service connection for 
degenerative joint disease of each hip, an 
increased rating for lumbar strain, and a 
TDIU.  If the claims are not granted to the 
Veteran's satisfaction, provide him with an 
SSOC and give him an opportunity to respond 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

